      CASE 0:20-cv-01017-ECT-KMM Document 7 Filed 06/10/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Allen L. Pyron,                                      File No. 20-cv-1017 (ECT/KMM)

             Plaintiff,

v.                                                  ORDER ACCEPTING REPORT
                                                     AND RECOMMENDATION

Thane Murphy, Office of Special
Investigations-Moose Lake; Tina Joseph,
Accounting Technician, MSOP-Moose
Lake; Emily Johnson, U.S. Bank Sales &
Service Manager; and Tony Vittorio, U.S.
Bank Branch Manager, sued in their
individual and official capacities,

           Defendants.
________________________________________________________________________

      Plaintiff Allen L. Pyron (“Pyron”) commenced this action pro se by filing a

complaint [ECF No. 1] and an application to proceed in forma pauperis (“IFP”) [ECF No.

2]. The case is before the Court on a Report and Recommendation (“R&R”) [ECF No. 5]

issued by Magistrate Judge Katherine M. Menendez.                Pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii), Magistrate Judge Menendez recommends dismissing Pyron’s

Complaint with prejudice for failure to state a claim upon which relief can be granted and

denying his IFP application. R&R at 4. Pyron filed objections to the R&R. ECF No. 6.

Pyron’s objections do not respond to, or call into question, the bases for Magistrate Judge

Menendez’s recommendations. See United States v. Miller, 425 U.S. 435, 440–43 (1976)

(finding that a depositor has no legitimate expectation of privacy in third-party bank

records and, therefore, that the Fourth Amendment does not protect against searches of
      CASE 0:20-cv-01017-ECT-KMM Document 7 Filed 06/10/20 Page 2 of 2



those records); 12 U.S.C. § 3401(3) (defining “Government authorit[ies]” to include “any

agency or department of the United States, or any officer, employee, or agent thereof”).

Nonetheless, because Pyron has objected, the R&R will be reviewed de novo pursuant to

28 U.S.C. § 636(b)(1) and Local Rule 72.2(b)(3). The Court has undertaken that de novo

review and has concluded that Magistrate Judge Menendez’s analysis and conclusions are

correct.

       Therefore, based upon all of the files, records, and proceedings in the above-

captioned matter, IT IS ORDERED THAT:

       1.    The Objections to the Report and Recommendation [ECF No. 6] are

OVERRULED;

       2.    The Report and Recommendation [ECF No. 5] is ACCEPTED in full;

       3.    This matter is DISMISSED with prejudice pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii); and

       4.    Plaintiff Allen L. Pyron’s Application to Proceed in District Court Without

Prepaying Fees or Costs [ECF No. 2] is DENIED.

             LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: June 10, 2020                    s/ Eric C. Tostrud
                                        Eric C. Tostrud
                                        United States District Court




                                           2
